Election/Restrictions
Applicant’s election without traverse of the composite vehicle driveshaft shown in Figs. 2-9 (Group I, Species 1) in the reply filed on October 19, 2022 is acknowledged.

Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2022.
In the reply, claim 9 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See paragraph 0058 in the specification.
In the reply, claim 13 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See paragraph 0064 in the specification.

Information Disclosure Statement
The information disclosure statement filed January 15, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: 
Two domestic patent references are listed in duplicate.
Copies of four foreign patent documents are incomplete.
No copies of the non-patent literature documents have been filed
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 & 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 & 21 of copending Application No. 17/070,480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 & 4-7 are generic to all that is recited in claims 1-14 & 21 of the reference application.  In other words, claims 1-14 & 21 of the reference application fully encompass  the subject matter of claims 1, 2 & 4-7 and therefore anticipate claims 1, 2 & 4-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, GB 1 585 163.  Fisher discloses a composite vehicle driveshaft comprising: 
a composite (page 4, line 74) tube (111, 211), the composite tube being formed from wound filaments (233, 234) and a resin material (page 3, line 87) and having inner and outer peripheral surfaces and inner and outer axial ends; and 
an end component/yoke (112, 212, page 2, line 97) including an outer coupler (116, 235) and an inner sleeve (112a, 212a) that is concentrically received in one of the input and output ends of the tube, the sleeve having an outer peripheral surface that faces the inner peripheral surface of the tube with a cavity (page 2, line 49) formed therebetween, an adhesive injection passage (129, 229) being formed in the end component, wherein the adhesive injection passage extends at an acute angle (see Fig. 1) from an inlet that is formed in an axial surface of the end component to an outlet that is formed in the outer peripheral surface of the sleeve and that opens into the cavity 
wherein the cavity is sealed at inner and outer axial ends thereof by structures/lands 111g, 112g, 111h, 112h) extending between the outer peripheral surface of the sleeve and the inner peripheral surface of the tube,
wherein Fig. 1 shows the acute angle is between 5 and 20 degrees.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679